TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00017-CV


                               Baskerville O. Weaver, Appellant

                                                 v.

                               Deborah Eklund White, Appellee




              FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
     NO. 14-2285, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due on October 19, 2017.              On

November 2, 2017, this Court sent a notice to appellant informing him that his brief was overdue

and that a failure to file a satisfactory response by November 13, 2017, would result in the

dismissal of this appeal for want of prosecution. On November 13, 2017, appellant, acting pro

se, filed a first motion for extension of time, requesting that the Court extend the time for filing

appellant’s brief until January 29, 2018, a date 102 days past his original due date. We grant in

part the motion for extension of time and order appellant to file a brief no later than

December 6, 2017. No further extension of time will be granted and failure to comply with this

order may result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on November 16, 2017.

Before Justices Puryear, Field, and Bourland